Exhibit 10.38
Executive Officer Compensation Summary
Alseres Pharmaceuticals, Inc.’s (the “Company’s”) executive officers consist of:
(i) Peter G. Savas, Chairman and Chief Executive Officer; (ii) Mark J. Pykett,
President and Chief Operating Officer; and (iii) Kenneth L. Rice, Jr., Executive
Vice President, Finance and Administration, Chief Financial Officer and
Secretary.
2008 Incentive Compensation and 2009 Annual Base Salary: In January 2009, the
compensation committee of the board of directors approved the following 2008
incentive compensation amounts for the executive officers and the following new
base salaries for 2009, effective January 1, 2009:

                      2008 Incentive   2009 Annual     Compensation   Base
Salary
Mr. Savas
  $ —     $ 401,625  
Mr. Pykett
  $ —     $ 303,450  
Mr. Rice
  $ —     $ 267,750  

 